       Case 1:21-cv-00477-AKH Document 15 Filed 03/04/21 Page 1 of 3




                         UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF NEW YORK


         CAROLYN SPATAFORA,                                   Case No. 1:21-cv-477

                                 Plaintiff,          DECLARATION IN SUPPORT OF
                                                        MOTION TO COMPEL
                           v.                              ARBITRATION

     TOWN SPORTS INTERNATIONAL
           HOLDINGS, INC.,

                                 Defendant.


                        DECLARATION OF PATRICK WALSH

     I, PATRICK WALSH, hereby declare as follows:

1.   I am the chief executive officer of Town Sports International Holdings, Inc. (“TSI”), and a

     former corporate officer of Town Sports International, LLC (“TSI LLC”).

2.   I am over 18 years of age and have personal knowledge regarding the matters stated herein.

3.   I am filing this declaration in support of TSI’s motion to compel arbitration and for the

     purpose of attaching true and correct copies of the documents listed below. Attached to this

     declaration is Exhibit J.

4.   Exhibit J is a true and correct copy of the Arbitration Policy that was in effect during the

     time Carolyn Spatafora’s (“Plaintiff”) employment. (Dkt. 1).

5.   This Arbitration Policy was also in effect up and until Plaintiff left TSI LLC’s employ.

6.   It is my understanding, based on my own personal knowledge, that all employees receive

     the Arbitration Policy when they are hired.
       Case 1:21-cv-00477-AKH Document 15 Filed 03/04/21 Page 2 of 3




7.   I recall that the severance agreement and amendments referenced in Plaintiff’s complaint

     were vigorously negotiated and supported by exchanged promises as well as burdens and

     benefits for all sides on those transactions.

8.   Plaintiff is a sophisticated business executive, and she had regular experience dealing with

     legal contracts and negotiations.

9.   I recall that TSI LLC underwent bankruptcy proceedings after Plaintiff entered into her

     severance agreement, which my counsel advises me may require dismissal of Plaintiff's

     complaint in this action, with prejudice.

     Executed on this 4th day of March, 2021.


                                                          /s/ Patrick Walsh
                                                          Patrick Walsh
         Case 1:21-cv-00477-AKH Document 15 Filed 03/04/21 Page 3 of 3




                               CERTIFICATE OF SERVICE

       I hereby certify that I electronically filed the foregoing document by using the Court’s

Electronic Filing (CM/ECF) system on March 4, 2021, and service to all counsel of record was

accomplished by that system.


Dated: New York, NY
       March 4, 2021

                                                   /s/ Massimo F. D’Angelo
                                                   Massimo F. D’Angelo
